DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 15 are objected to because of the following reasons:
With respect to claim 12, line 1, the term “clear coating composition” has antecedent basis and should have the definite article “the” or “said” inserted before it.
With respect to claim 15, the term “a clear coating composition” has antecedent basis and should have the leading “a” replaced with definite article “the” or “said” inserted before it.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 7 and 18, the composition is being characterized by transparency which is a property for a coating that is highly dependent on thickness of the coating, and it is unclear how this property is measured or how much filler is added for the measurement.  
With respect to claims 8 and 19, the composition is being characterized by stain resistance which is a property of a coating formed from a composition.  It is unclear how this property is measured or what is being used to stain.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps (US 2012/0141778).
With respect to claim 1, Phipps discloses a clear coating composition comprising a particulate inorganic mineral having d50 of less than about 1 μm (abstract), wherein the inorganic mineral can be perlite (paragraph 0019).  The d50 is measured by the Sedigraph method (paragraph 0022)
While the particle size is not disclosed with sufficient specificity so as to anticipate claimed size of 0.5-25 μm, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a clear coating composition comprising a perlite filler having d50 of 0.5-1 μm.
With respect to claim 2, Phipps discloses that the surface area of the mineral filler is 10-50 m2/g (paragraph 0027), which overlaps with claimed range 1-15 m2/g.
With respect to claim 4, Phipps discloses that the inorganic mineral is prepared by delamination (expanding) or by milling (paragraphs 0020-0021). 
With respect to claims 5 and 6, Phipps discloses that coating composition having a gloss (60°C)< 90 (paragraph 0022), which overlaps with claimed range of > 80.
With respect to claim 7, Phipps fails to explicitly disclose the transparency level ΔE*t, it discloses that the coating composition is “clear” and therefore would be expected to have high transparency.	
With respect to claim 9, Phipps discloses that the inorganic mineral is present in an amount of up to 25 wt % % (paragraph 0023).
With respect to claims 10 and 11, Phipps discloses that a polymer resin is present in an amount of 10-80 wt % (paragraph 0018).  Phipps also discloses that adhesions promoter, light stabilizers, and UV absorbers can be added (paragraph 0016).
With respect to claim 12, Phipps discloses that the coating composition is prepared by blending mineral and other components (paragraph 0011).
With respect to claims 14 and 15, Phipps discloses applying the coating composition onto a substrate to form a coated substrate (paragraph 0030).

Claims 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps (US 2012/0141778) in view of Stanier (US 5,891,473).
The discussion with respect to Phipps in paragraph 4 above is incorporated here by reference.
Phipps fails to disclose the oil absorption of perlite.
Stanier discloses that an insoluble particulate having an oil absorption of 60-180 g/100 g includes perlites (col. 3, lines 1-8), which converts to about 55-164 mL/100 g given density of perlite as 1.1 g/cm3.  
Given that Phipps discloses perlite and further given then general teaching by Stanier that perlites are included in insoluble particulates having oil absorption of 55-164 ml/100g, it would have been obvious to one of ordinary skill in the art to utilize a perlite having an oil absorption within the claimed range.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Phipps (US 2012/0141778) in view of Lensbouer (US 2018/0230324).
The discussion with respect to Phipps in paragraph 4 above is incorporated here by reference.
Phipps discloses that the polymer used to prepare the coating composition includes urethane acrylate (paragraphs 0015 and 0036).  Phipps discloses the use of Desmolux unsaturated aliphatic urethane acrylates which are also disclosed by applicant in paragraph 15 of the specification.
Phipps fails to disclose the stain resistance of its coating composition.  
Lensbouer teaches that crosslinkable urethane acrylate oligomers provide stain resistance (paragraph 0037).
Given that Phipps discloses a polymer that is known to provide stain resistance as disclosed by Lensbouer and further given that the same polymers are also disclosed by applicant in the specification, it would have been obvious to one of ordinary skill in the art to expect that the coating composition taught by Phipps has claimed stain resistance or to obtain a coating composition having claimed stain resistance.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Phipps (US 2012/0141778) in view of Stanier (US 5,891,473) and further in view of Lensbouer (US 2018/0230324).
The discussion with respect to Phipps and Stanier in paragraph 5 above is incorporated here by reference.
Phipps discloses that the polymer used to prepare the coating composition includes urethane acrylate (paragraphs 0015 and 0036).  Phipps discloses the use of Desmolux unsaturated aliphatic urethane acrylates which are also disclosed by applicant in paragraph 15 of the specification.
Phipps fails to disclose the stain resistance of its coating composition
Lensbouer teaches that crosslinkable urethane acrylate oligomers provide stain resistance (paragraph 0037).
Given that Phipps discloses a polymer that is known to provide stain resistance as disclosed by Lensbouer and further given that the same polymers are also disclosed by applicant in the specification, it would have been obvious to one of ordinary skill in the art to expect that the coating composition of Phipps and Stanier has claimed stain resistance or to obtain a coating composition having claimed stain resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn